Per Curiam.

An action on the case was brought by Erazer, on a promissory note. The declaration goes for one hundred and sixty dollars, promised in the note. The note, on the trial, was given in evidence, and several endorsements on the note, of payments. The Court sat as a jury to try the cause, and before giving any verdict, dismissed the cause for want of jurisdiction. The Justices’ act forbids a suit to be brought in the Circuit Court, when the sum demanded is within the jurisdiction of a Justice, which is $90. Whether at the time of bringing this action, the true demand was $90, over or under, we cannot tell. The Court should have found that fact, and then could have abated the action; but without that, nothing is shown, to warrant the Court in dismissing the suit, for want of jurisdiction.
The judgment is reversed, and sent back for a new trial, on the plea and issue between the parties.